Appeal by an employer and insurance carrier from an award of death benefits made by the Workmen’s Compensation Board to a dependent mother. A sharp issue was presented as to whether the death of deceased was occasioned by an accident which arose out o£ and during the course of his employment as a cleaning porter in the employer’s theatre, or by suicide. He was found apparently dead upon the premises in a place and amid utensils and fixtures peculiar to the nature of some of his duties. He had been, as was customary, alone in his place of employment for several hours prior thereto. The board decided as a question of fact that the evidence which pointed to self-destruction did not overcome the presumptions and some other evidence to the contrary. We cannot say the findings made as to the cause of death and claimant’s partial dependency are without evidentiary support. Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Brewster and Foster, JJ., concur; Russell and Deyo, JJ., dissent.